943 F.2d 55
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Frank Lyons COLE, Defendant-Appellant.
No. 90-50515.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 16, 1991.*
Decided Sept. 6, 1991.

1
Before WILLIAM A. NORRIS and DAVID R. THOMPSON, Circuit Judges, and KING, District Judge**.


2
MEMORANDUM***


3
Frank Lyons Cole appeals from his conviction and sentence following his plea of guilty to one count of distribution of a controlled substance.


4
The defendant was charged in a one count indictment with a violation of 21 U.S.C. § 841(a)(1) in that he "knowingly and intentionally distributed more than 50 grams, that is, approximately 82 grams of a substance containing cocaine base ("rock" cocaine), a schedule II narcotic drug controlled substance."


5
On June 25, 1990, pursuant to a plea agreement with the government, defendant withdrew his previously entered plea of not guilty and pleaded guilty to the indictment as charged.   He now appeals his conviction arguing that in accepting his change of plea from not guilty to guilty the district court violated Fed.R.Crim.P. 11, that the district court erred by failing to order an evidentiary hearing to determine whether or not he was competent to enter a guilty plea, that there was no factual basis to the guilty plea, and that he was denied effective assistance of counsel by the district court's refusal to grant his motion for new counsel.


6
The transcript of the Rule 11 proceedings satisfies us that:  the defendant's statements established a factual basis for the plea, that defendant was willing to cooperate with his assigned counsel, and therefore not denied effective assistance of counsel by the district judge's decision not to substitute counsel;  that he pleaded guilty voluntarily and understandingly;  and that the district judge properly concluded that the defendant was competent to plead.


7
The district court's rulings and judgment are AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4


**
 Honorable Samuel P. King, Senior United States District Judge for the District of Hawaii, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this Circuit except as provided by the 9th Cir.R. 36-3